DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant argued to the restriction requirement by insisting that the two groups are distinct and the burden of search is not rendered.  However, as pointed out in the restriction requirement mailed on 01/25/2022, the two groups have different classifications.  Therefore, the search for group one is not required for group two and vice versa.  Furthermore, Applicant’s election without traverse of claims 1-7 and 25 in the reply filed on 03/23/2022 is acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of claim 6 is vague and indefinite because such recitation does not serve any purpose, i.e. what are the results are used for?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudson et al. (CA 2898994).
Regarding claim 1, Hudson teaches a personal electronic parking system (fig. 1) adapted to identify, track, predict, alert, manage, pay for and collect payment for, regulate and enforce on-street and off-street parking, the system comprising: a central cloud network adapted to generate and manage user data and parking data (fig. 2, page 10, lines 12-29); a user interface adapted to show users parking information related to the user (page 8, lines 4-10,  page 12, lines 4-11 and page 16, lines 3-14); a unique machine-readable code, wherein the machine-readable code provides information of a specific vehicle used by the user (page 11, lines 18-23); one or more sensors (page 8, lines 12-14 and 10, lines 3-6); one or more meter devices adapted to connect with the central cloud network and the user interface (timer which serves as meter device, page 9, lines 16-17 and page  15, lines 3-4); and a parking payment and enforcement portal (page 20, line 27 to page 21, line 15).
Regarding claim 2, Hudson further teaches wherein the user interface is any suitable device, software, interactive modality or other mechanism able to integrate, 
Regarding claim 3, Hudson further teaches wherein the one or more sensors includes a proximity sensor, antenna, RFID, a camera, a microphone, and/or GPS (106, fig. 1, page 8, lines 12-14 and 10, lines 3-6).
	Regarding claim 5, Hudson further teaches wherein the parking payment and enforcement portal includes at least one local processing unit with GPU/CPU, a memory, a storage unit, and a wireless interface (page 20, line 27 to page 21, line 16).
	Regarding claim 6, Hudson further teaches comprising a machine learning system comprising a parking predictor model and a recommender model (page 23, lines 1-22).
	Regarding claim 7, Hudson further teaches wherein the machine-readable code is a standalone code attached to the vehicle or a personal electronic parking system hardware device (page 11, lines 20-23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Bachmann et al. (US 2012/0296708).
Regarding claim 4, Hudson further teaches wherein the personal electronic parking system hardware device is a standalone hardware device comprising: at least one user display and interface; a wireless interface; one or more sensors; and a power source (figs. 2 and 4-9).  Hudson further teaches the personal electronic parking system comprises identification number (meter number, page 25, line 30) but silent to the identification number comprises a machine-readable code.
However, Bachmann teaches personal electronic parking system (101) comprising: at least one user display and interface; a wireless interface; one or more sensors; and a power source; and a machine-readable code ([0011] and [0013]).
.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Boudville (US 2013/0157760).
	Regarding claim 25, Hudson teaches all subject matter claimed as applied above except for the machine-readable code changes color based on parking status.
	However, Boudville teaches barcode changes color based on status ([0218]).
	In view of Boudville’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hudson by incorporating the teaching as taught by Boudville so that user of the vehicle or parking personnel or law enforcement officer can easily obtain the status of the parking, i.e. parking violation, parking time is expired, parking time will expire soon, etc. at a distance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Han et al. (US 10,893,555); Moran et al. (US 2020/0193722); Sadeghi (US 2017/0323227) and Kelly, II et al. (US 2017/0213262) are cited because they are related to system and method for parking management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887